7

POUR L'ATTAPULGITE ET LES SUBSTANCES CONNEXES PASSEE
EN APPLICATION DE LA LOI 88.06 DU 26/08/88 PORTANT CODE MINIER

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE
DU SENEGAL |

ET \

SENEGAL - MINES S.A.

LS
nn

nn) SO nn nn NO NO LS 0 00 0 1 LD 1 1 nn En On

ENTRE

ex.

Le Gouvernement de la République du Sénégal ci-après dénommé l'ETAT représenté par

Le Ministre de l'Economie, des Finances et du Plan

Le Ministre de l'Energie, des Mines et de l'Industrie

D'UNE PART

EF

La Société SENEGAL - MINES S. A.

D'AUTRE PART

|

= O4

nn On 1 LE LOL D 0 1 1 D

Après avoir exposé que :

1. La Société SFNEGAL - MINES s'est déclarée posséder les capacités
techniques et financières nécessaires pour procéder à des travaux de recherches
d'attapulgite et des substances connexes sur une partie du territoire de la République du
Sénégal dénommée Région de Thiès. En cas de découverte de gisements permettant une
exploitation commerciale , la société manifestera le désir d'obtenir le droit de passer au
développement et à l'exploitation de tels gisements.

. 2. Ce désir répond parfaitement à la politique minière du gouvernement tendant à

promouvoir la recherche et l'exploitation minières au Sénégal.

3. Vu la loi 88-06 du 26 Août 1988 portant code minier,
Vu le décret 89-907 du 5 Août 1989 fixant les modalités d'application de la loi
portant code minier,

l'est convenu et arrêté entre les parties ce qui suit :

TITRE ] : DISPOSITIONS GENERALES

ARTICLE 1 : OBJET DE LA CONVENTION

L'objet de cette Convention est de régler de façon contractuelle, les rapports entre
l'ETAT et la Société SENEGAL - MINES pendant toute la durée du permis de Recherche,
de ses renouvellements éventuels et à l'exploitation minière.

|

Bu Mon

|

La Convention définit les conditions juridiques, financières, fiscales et sociales
particulières dans lesquelles la société SENEGAL - MINES procédera à la recherche
d'attapulgite et des substances connexes à l'intérieur de son périmètre. Elle fixe également
un certain nombre de garanties et d'obligations essentielles concernant la période
d'exploitation en cas de découverte d'un ou plusieurs gisements commercialement
exploitables.

ARTICLE 2: DESCRIPTION DU PROJET DE RECHERCHE

Le projet de recherche, visé par la présente Convention, est décrit dans le
Programme de Travaux annexé à la présente Convention. F

ARTICLE 3 : DEFINITIONS

3.1. Dans le cadre de la présente convention et ses annexes, dans les exposés et

autres communications, les termes et les mots énumérés ci-après signifieront :
3.2. "ETAT" signifie le Gouvernement de la République du Sénégal.

3.3. « MINISTRE » : Le Ministre chargé des Mines et de la Géologie ou son
représentant dûment désigné.

3.4. « LE DIRECTEUR » Le Directeur chargé des Mines et de la Géologie ou son
représentant düment désigné. .

3.5. « D.M.G. » à tout moment la Direction administrative chargée des mines et de la
géologie

En]

Y /

|

=

= = DE DE

D |

[

LE

Le

3.6. "PARTIES" signifie "l'ETAT' et "SENEGAL -MINES"

3.7. "CODE MINIER" signifie la LOI N° 88.06 du 26 Août 1988 portant code minier
de la République du Sénégal et son décret d'application.

3.8. "CONVENTION" signifie la présente Convention de recherche et ses annexes
ainsi que toutes les dispositions modificatives qui leur sont apportées par écrit par les
parties d'un commun accord selon les dispositions de l'Article 20 ci-dessous.

3.9. "PERMIS DE RECHERCHE" signifie le droit exclusif de rechercher et de
“prospecter de l'attapulgite et des substances connexes délivré par l'Etat et dont le
périmètre initial est défini dans l'annexe « A » de la présente convention. e

3.10 “PÉRIMÈTRE DU PERMIS" signifie la partie du territoire de 4 FRE du

Sénégal telle que décrite à l'annexe "A" de la présente Convention.

3.11. "TRAVAUX DE RECHERCHE" signifient l'ensemble des investigations de
surface et de profondeur exécutées en vue d'établir l'existence, la continuité,
l'emplacement, l'importance, la qualité ou la valeur commerciale de tout gisement de

minerai commercial à l'intérieur du périmètre du permis.
3.12. "PROGRAMME DE TRAVAUX ET DÉPENSES" signifie une description
détaillée des travaux et coûts de recherche à entreprendre par SENEGAL - MINES telle

que définie l'annexe "B" de la présente convention.

3.13. "ARGILES INDUSTRIELLES" signifie les minéraux catalogués comme

attapulgites.

bn
= = = en 0 0 0 2 nu 0

|

[1] CL

ñ

3.14. "GISEMENT" signifie tout gîte d'argiles industrielles situé dans le périmètre du

permis, attribué à  « SENEGAL- MINES ‘et reconnu comme étant commercialement

exploitable par une étude de faisabilité.

3.15. "ÉTUDE DE FAISABILITE" signifie le rapport préparé par faisant état de la
faisabilité de la mise en exploitation commerciale d'un gisement de minerai, à l'intérieur du

périmètre du permis, conçu conformément à l'annexe "C

3.16. "EXPLOITATION" signifie toutes opérations qui consistent directement à

mettre en valeur un gisement à des fins commerciales.

«

3.17. "MINE" signifie :

| - tout puits, mine à ciel ouvert, galerie, ouvrages superficiels ou souterrains,
réalisés ou construits, après l'octroi du permis d'Exploitation à SENEGAL - MINES , et à
partir desquels le minerai a été ou sera enlevé ou extrait par tout procédé, en quantité

supérieure à celle nécessaire pour l'échantillonnage, les analyses ou l'évaluation ;

Il - toutes installations pour le traitement, la transformation, le stockage et le

transport du minerai et des déchets, y compris les résidus ;

Ill - outillages, équipements, machines, bâtiments, installations et améliorations pour
l'exploitation, la transformation, la manutention et le transport du minerai, déchets et
matériels;

IV - habitations, bureaux, routes, pistes d'atterrissage, lignes électriques,
installations de production d'électricité, installations d'évaporation et de séchage,

canalisations, chemin de fer et autres infrastructures aux fins ci-dessus ;

A LY

= = nn 2 ns

ns nn Gen nn On nn en

pe

]

3.18 "PRODUITS" signifie tout minerai, et toutes substances minérales, extraits de
tout gisement, et cessibles sur une base commerciale dans le cadre de la présente
Convention.

3.19 « DATE DE PREMIERE PRODUCTION » signifie la date à laquelle a été
réalisée la première ventè ou livraison du produit soit à l'intérieur du Sénégal, soit à
l'exportation, à l'exclusion des opérations effectuées à titre d'essai.

3.20. « DATE DE PREMIER EXERCICE » signifie l'année fiscale dans laquelle
commence la production industrielle de la Mine.

3.21. «VALEUR IMPOSABLE DES ARGILES INDUSTRIELLES TYPE
ATTAPULGITE» La valeur taxable de la redevance ad valorem est déterminée en fin
d'année pour chaque exploitant sur la base de la valeur carreau- mine des produits vendus
au cours de l'exercice considéré. Le carreau-mine est défini comme un ensemble
comprenant la mine et ses installations annexes ; ces dernières pouvant à l'occasion, se
trouver éloignées de la mine.

La valeur carreau-mine d'une substance minérale concessible est la différence entre son
prix de vente et le total des frais supportés par la substance minérale entre le carreau de la
mine et son point de livraison. Pour les produits destinés à l'exportation et selon les termes
d la vente, ce point de livraison est fixé soit au port d'embarquement soit ou port de
débarquement de la substance minérale.

La nature des frais déductibles entrant dans le mode de calcul de la valeur taxable de la
redevance ad valorem est, selon les termes de la vente, matérialisée par :

- des droits, taxes et frais de sortie comprenant notamment la taxe de port, le droit fiscal de
sortie et la taxe du COSEC ;

Ce PE

|
= nn = en = en en 1

nn à à

En OO = de dd

- des frais de manutention portuaire ;
- des frais d'assurance ;
- des frais de transport par voie terrestre (chemin de fer, route) :
- des frais de transport par voie maritime ;
- des frais d'entretien des voies et wagons et les amortissements dans le cas d'un transport
par chemin de fer propriété de l'entreprise ;
- des frais d'analyses se Yapportant au contrôle de la qualité du minerai marchand à
l'expédition.

3.22. « CONCESSION »: Zone d'exploitation affectée par l'Etat portant sur un ou
“plusieurs gisements commercialement exploitables.

3.23. « LES ANNEXES » sont des documents portant des dispositions particulières
prévues par la convention: leur valeur et portée juridiques sont identiques à celles des

autres dispositions de la convention.

3.24. Sont considérés comme annexes à la présente convention en constituant une
partie intégrante, les documents ci-après :

1-"ANNEXE A" : les limites de la zone du permis de recherche

I - "ANNEXE B" : le programme de travaux de recherche et de dépenses sur les
zones de permis

Il -"ANNEXE C"' : Modèle d'une Etude de faisabilité
IV - "ANNEXE D" : les pouvoirs du signataire

3.25. « DATE EFFECTIVE » La date d'entrée en vigueur de la convention, telle que
définie à l'Article 24.1.
= es ns (OL nu

3.26. « SOCIETE » Soit individuellement, soit collectivement à la Société ainsi que
toute personne à laquelle serait cédé un intérêt en application de l'Article 12.1.

: 3.27. « SOCIETE AFFILIEE OU FILIALE » : toute société qui contrôle ou est
contrôlée directement ou indirectement par une société partie à la convention.
3.28. « CONTROLE » : la propriété directe ou indirecte des parts sociales,
permettant de réaliser la majorité des droits de vote à l'assemblée générale de la société.

3.29. « BUDGET » : l'estimation détaillée du coût des opérations de recherche et

d'exploitation prévues dans un programme annuel de travaux tel que décrit à l'annexe B de
la convention.

3.30. « PLAN D’EXECUTION ANNUEL » : le document descriptif des opérations
de recherche où d'exploitation à réaliser. :

3.31. « OPERATION » : toute opération de prospection, de recherche,
d'évaluation, de développement, de production, de transport de commercialisation de
l'attapulgite et de substances connexes, y compris le traitement.

TITRE I! : PHASE DE RECHERCHES MINIERES.

A. PERMIS DE RECHERCHE h

ARTICLE 4 : DELIVRANCE DU PERMIS
a al a a à ” J d J d à 4 4

= (ns (ns en Le LL de

)

41. Le Gouvernement de la République du Sénégal a délivré à la société
SENEGAL - MINES un permis exclusif de Recherches d'attapulgite valable pour le
périmètre dont les limites et la superficie sont spécifiées à l'annexe "A" de la présente

convention.

4.2. Le permis est délivré pour une durée de quatre (4) ans renouvelable deux (2)
fois chacune pour une pélode n'excédant pas trois (3) ans, à condition que SENEGAL-
MINES abandonne à chaque fois une fraction de la superficie du périmètre de recherches
et qu'elle ait satisfait à ses engagements de travaux et dépenses. Le renouvellement est
accordé par décret sur proposition du Ministre, dans les conditions prévues par la présente

convention.

4.3. Les fractions à abandonner sont à l'initiative de la société

4.4. Le permis de Recherche confère à SENEGAL - MINES , dans lés limites de son
périmètre et indéfiniment en profondeur, le droit exclusif de prospection et de recherche et
la priorité vis-à-vis de toute autre personne physique ou morale pour tout droit

d'exploitation s'y rattachant.

4.5. Le permis ne peut être annulé que pour motif valable et dans les conditions

fixées à l'Article 23 du code Minier de la République du Sénégal.

B. DES OBLIGATIONS DE TRAVAUX ET DE DEPENSES.

ARTICLE 5 : LES OBLIGATIONS PREALABLES A LA DELIVRANCE
DU PERMIS DE RECHERCHE.

|
|

= 2 © on

nn en en en Ou

ns (On Len de

(

13

Avant la délivranci® du permis recherche, SENEGAL - MINES devra accomplir
toutes les formalités exigées par le code minier notamment la justification de ses capacités

techniques et financières.

ARTICLE 6 : LES ENGAGEMENTS DE SENEGAL - MINES PENDANT LA
DUREE DE VALIDITE DU PERMIS DE RECHERCHE

6.1. Pendant la période de validité du permis, SENEGAL - MINES exécutera dans le

périmètre du permis les travaux de recherche en conformité avec le programme de travaux

.de recherche tel que défini à l'annexe "B" de la présente convention, ou modifié de

commun accord avec le Ministre chargé des Mines.

6.2. Pendant toute la période de validité du permis de recherche, SENEGAL -
MINES initie les programmes de travaux de recherche et les soumet au Ministre chargé
des Mines pour approbation, mais elle reste. seule responsable de l'exécution et du
financement de ces travaux.

6.3. Toute modification importante de l'enveloppe financière allouée aux travaux de
recherche pendant la période de validité du permis de recherche nécessite l'approbation
préalable du Ministre chargé des Mines.

6.4. En plus du programme de travaux de recherche en annexe "B" de la présente
convention, SENEGAL - MINES devra soumettre à l'approbation du Ministre chargé des
Mines tout autre programme de travaux dont l'exécution est envisagée dans le cadre de la
présente convention.

ns ns Ce ns ns ns nn D D D ee 0

2

6.5. Le programme de travaux de recherche tel qu'annexé à la présente convention ou
modifié dans les conditions de la présente convention, s'exécute selon un plan d'exécution
annuel avec un budget annuel des dépenses:

a) le plan d'exécution annuel ainsi que le budget annuel des dépenses sont
élaborés par SENEGAL - MINES et soumis à l'avis du Ministre chargé des Mines,
b) les modifications importantes du plan d'exécution et du budget seront également
soumises au Ministre chargé des Mines;

c) SENEGAL - MINES est tenue d'exécuter intégralement le programme de travaux
de recherche selon le plan d'exécution et suivant le budget des dépenses prévues à
l'annexe "B" de la présente convention;

d) SENEGAL - MINES aura le droit d'arrêter les travaux de recherches avant
l'expiration de la période de validité du permis de Recherche si à son avis, au vu des
résultats obtenus, la continuation de travaux ne parait plus justifiée. Dans le cas ou
SENEGAL - MINES exercerait ce droit avant la fin de la première période de validité dudit
permis de recherche, elle devra verser à l'Etat la différence entre les dépenses de
recherche effectives et le montant des dépenses minimäles prévues à l'Article 6-12.

e) en cas d'arrêt total des travaux de recherche dans le périmètre du permis de
recherche, ou lorsque SENEGAL - MINES aura constaté que la zone, objet du permis, ne
contient aucun gisement commercial, et l'aura notifié au Ministre chargé des Mines par
écrit, la présente convention sera caduque, et relativement à ce permis SENEGAL - MINES
remettra alors à l'Etat le rapport final ainsi que tout autre document visé à l'Article 6.9. ci-
dessous.

dés

à À

= © um

ls ns 1 ns nu ns nn nn en

fans

13

6.6. Des agents de Ja DMG seront mis à la disposition de SENEGAL - MINES et
participeront à l'exécution des travaux. Le nombre de ces agents ainsi que les conditions
de leur participation seront déterminés d'accord parties. Toutefois, ces agents seront à la
charge de SENEGAL - MINES

6.7. Les travaux de recherche seront exécutés par SENEGAL - MINES qui
embauchera du personnel expérimenté en matière d'opérations de recherches. SENEGAL
- MINES communiquera au Ministre chargé des Mines pour accord avant le début de
l'exécution du programme des travaux de recherche. Dans le cadre de l'exécution des
travaux, l'entreprise peut sous-traiter les travaux, dans ce cas, le sous-traitant devra être
agréé par le Ministre chargé des Mines. Ces accords ne pourront être refusés que pour des

motifs valables.

6.8. À dater du début de ses activités et pendant toute la période de validité du
permis de recherche et de ses renouvellements , la société fournira à la DMG; les rapports

périodiques suivants :

a) un rapport mensuel adressé au Directeur des Mines et de la Géologie en double

exemplaires, indiquant :
- le nombre d'hommes/jour utilisés en recherches,
- le détail des travaux,

- le résultat des analyses effectuées avec indication précise de positions où ont été
prélevés les échantillons ;
DS
b - un compte rendu détaillé des travaux, des études et de leurs résultats, ainsi qu'un

relevé des dépenses effectuées dans l'année écoulée, adressé en double exemplaire dans

Ÿ  æ

1
l
|
|
1
1
i
1
1
1
|
1
1
1
1
|

14

les deux (2) mois suivant l'expiration de chacune des années successives au Directeur des

Mines et de la Géologie.

6.9. A l'expiration de la période de validité du permis de recherches, SENEGAL -
MINES devra soumettre au Ministre chargé des Mines un rapport final en cinq (5)
exemplaires, ainsi que toutes cartes, logs de sondages, levés aéroportés et toutes autres
données qui ont été acquises au cours des travaux de recherches.

6.10. En cas d'arrêt définitif des travaux de recherche ou suite à une décision de la

société SENEGAL - MINES de renoncer définitivement à l'exploitation d'un gisement de

“minerai commercial, les rapports et données fournis par la société SENEGAL - MINES ne
pourront être communiqués à des tiers qu'après une période de cinq (5).ans.

6.11. Dans le cas où SENEGAL - MINES constate, suivant les résultats de ses
travaux de recherches et:comme exposé dans les rapports techniques communiqués au
Ministre chargé des Mines, qu'un gisement de minerai est susceptible d'une exploitation
industrielle, SENEGAL - MINES s'engage à effectuer à ses frais une étude de faisabilité
acceptable selon les normes de l'industrie minière ou comme demandée par les institutions
financières.

6.12. SENEGAL - MINES investira pendant la première période de validité du
permis de Recherche un montant de 24 MILLIONS de FCFA dans le périmètre du permis.

6.13. Dans le calcul des dépenses de la somme nommée à 6.12 seront pris en
considération :

a) les traitements, salaires et frais divers relatifs au personnel effectivement engagé
aux travaux de recherche au Sénégal;

Le 7

nn un un CN LS OÙ nu En

|

Le

= Le

15

b) l'amortissement du matériel effectivement utilisé pour les travaux de recherche

pendant la période de leur utilisation:

c) les dépenses engagées au Sénégal en travaux de recherche proprement dits y
compris les frais relatifs à l'établissement des programmes, essais, analyses, études à
l'extérieur;

d) les dépenses d'administration et de comptabilité de SENEGAL - MINES

e) les dépenses engagées dans l'appui à la formation des sénégalais chargés de la
‘gestion du secteur minier.

6.14. Dans le mois qui suit la signature par les parties de la présente Convention,
SENEGAL - MINES foumira au Ministre chargé des Mines une attestation certifiant
l'ouverture d'un compte bancaire au Sénégal. i

6.15. Dans lés trois mois suivant l'entrée en vigueur de la présente Convention,
SENEGAL - MINES est tenue d'ouvrir un bureau de liaison à Dakar pour la durée des
travaux de recherche.

6.16. Dans les trente jours suivant l'entrée en vigueur de la présente Convention,
SENEGAL MINES désignera au Sénégal une personne qui agira comme son représentant.
Celui-ci sera muni des pouvoirs suffisants pour décider de toutes questions relatives aux
Travaux de Recherches et pouvant être considérées comme entrant dans le cadre
d'affaires quotidiennes. Il devra être agréé par le Ministre chargé des Mines; l'agrément ne
peut être refusé sans motif valable.

4 4

en OÙ NO CN CN (D 1 NN 1) NU 9 25

=

nu (en

f

… nn où

à
ao

6.17. Les analyses des échantillons prélevés s'effectueront au Sénégal soit dans les
laboratoires d'analyses de la D.M.G soit dans un laboratoire fixe ou mobile crée à cet effet
par SENEGAL MINES

Toutefois, sur justificatifs, SENEGAL - MINES pourra être autorisée à effectuer des
analyses en dehors du Sénégal. Dans ce cas les résultats desdites analyses devront être
communiqués à la DMG. Toutefois pour les analyses de géochimie sol, priorité sera

donnée au laboratoire de la DMG.

C : DROITS ET AVANTAGES ACCORDES A SENEGAL - MINES

ARTICLE 7 : EXONERATIONS FISCALES ET DOUANIERES EN PHASE

DE RECHERCHE

7.1. « EXONERATION FISCALES

Les titulaires d'un permis de recherche de substances minérales utiles classées en régime
minier bénéficient, pendant toute la durée de validité dudit permis et de ses

renouvellements éventuels, des exonérations suivantes :

* l'impôt sur les sociétés ;

* l'impôt minimum forfaitaire sur les sociétés ; 4
* la contribution forfaitaire à la charge des employeurs due au titre des salaires versés au
personne! ;

* les taxes sur la valeur ajoutée facturée par les fournisseurs locaux de biens, services et

travaux nécessaires à la réalisation du programme de recherche ;
SO (ON ON UN 0 0 0 14 1 4 1 du

ls (en (nn

»

= (AN

17
* les droits frappant les actes constatant la constitution ;

- des droits frappant les actes constatant la constitution des Sociétés et les
augmentations de eapital nécessaires à la réalisation du programme de recherche :

- de la retenue à la source sur le revenu des capitaux mobiliers et de la taxe sur les

opérations bancaires ;

- de la contribution des patentes, contributions foncières des propriétés bâties et
non bâties, ainsi que des taxes et centimes additionnels assis et perçus comme tels

- des droits proportionnels-ou dégressifs d'enregistrement. sur les mutations de
jouissances ou de propriété des biens, meubles et immeubles nécessaires à la
réalisation du programme de recherche :

7.2. EXONERATIONS DOUANIERES .

- les matériels, matériaux, fournitures, machines et équipements, ainsi que les
produits et matières consommables, ni produits, ni fabriqués au Sénégal, destinés
de manière spécifique et définitivement aux opérations de recherches minières, dont
l'importation est indispensable à la réalisation du programme de recherche, sont
exonérés de tous droits et taxes de douanes , y compris la taxe sur la valeur ajoutée
(TVA), lors de leur entrée en République du Sénégal ;

- cette exonération s'étend également aux pièces détachées des véhicules utilitaires
directement utilisés dans la réalisation du programme de recherche et aux pièces
de rechange, reconnaissables comme spécifiques des machines ou équipements
de prospection importés ainsi qu'aux produits pétroliers carburants, lubrifiants et

combustibles alimentant les installations fixes de matériel d'exploration.
Fÿ.

ny An NZ AS NZ A4 2 NA 24 12

Can 1 on

=

L'

18

Les matériels, matériaux, fournitures, machines et équipements susvisés, ainsi que
les véhicules utilitaires destinés directement aux opérations de recherches minières,
importés au SENEGAL par les titulaires de permis de recherche ou par des
entreprises travaillant pour leur compte et pouvant être réexportés ou cédés après
utilisation seront déclarés au régime de l'admission temporaire, en suspension
totale des droits et taxes à l'importation.

En cas de mise à la consommation ensuite d'admission temporaire, les droits
exigibles sont ceux en vigueur à la date de la déclaration en détail de mise à la :
consommation, applicable à la valeur vénale réelle des produits à cette même date ;

- conformément aux dispositions du code des douanes et aux textes pris pour son
application, dans les six (6) mois suivant son établissement au Sénégal, le
personnel étranger employé par SENEGAL - MINES et résidant au Sénégal
bénéficiera également, de la franchise des droits et taxes grevant l'importation de
leurs objets et effets personnels

- le titulaire de permis de recherche est exonéré du prélèvement du Conseil
Sénégalais des Chargeurs (COSEC) ;
- le paiement du timbre douanier est pris en charge par l'Etat.

ARTICLE 8 : EXONERATIONS FISCALES ET DOUANIERES EN PHASE
D'EXPLOITATION

8.1. Pendant une période de trois (3) ans pour le permis d'exploitation ou de cinq
(5) ans pour la concession minière, la société d'exploitation minière bénéficie des

avantages fiscaux et douaniers suivants :

04 \é 4 4

—"

ns CN nn nn nn Un nn nu

ns

J

Li

19

- exonération des droits de douanes, y compris la TVA et le COSEC sur les matériels,
matériaux, fournitures, machines et équipements ainsi que les pièces de rechange
destinées directement et définitivement aux opérations minières Cette exonération s'étend
également aux combustibles, carburants et lubrifiants alimentant les installations fixes et
les équipements de production ;

- exonération des taxes sur la valeur ajoutée facturée par les fournisseurs locaux ;

- exonération des droits et taxes de sortie ;
&

- exonération de l'impôt minimum forfaitaire ; =

- exonération des patentes et contributions foncières des propriétés bâties et non bâties, à
l'exception des immeubles à usage d'habitation, ;

- exonération des droits et taxes frappant les actes constatant la constitution de société et
les augmentations de capital.

8.2. Les sociétés minières titulaires de permis d'exploitation ou ou de concession
minière peuvent bénéficier de l'application d'un amortissement accéléré de leurs
investissements en conformité avec les dispositions du Code Général des impôts.

8.3. Pendant toute la durée de l'exploitation minière, l'admission temporaire est
accordée aux matériels, machines, véhicules utilitaires et équipement nécessaires à la
réalisation des opérations minières, importés par le titulaire du permis d'exploitation ou de
concession ou par les entreprises travaillant pour leur compte.

EN A4 MA AA DA AA NA MS Os 2

ns GO nn

20

En cas de mise à la consommation en suite d'admission temporaire, les droits
exigibles sont ceux en vigueur à la date du dépôt de la déclaration en détail de mise à la
consommation, applicable à la valeur vénale réelle des produits à cette même date.

Conformément aux dispositions du Code des Douanes et aux textes pris pour son
application, dans les six?) mois suivant son établissement au SENEGAL, le personnel
étranger employé par le titulaire, résidant au SENEGAL, bénéficiera également, de la
franchise des droits et taxes grevant l'importation de leurs objets et effets personnels.

8.4. Les titulaires d'un permis d'exploitation de substances minérales utiles
classées en régime minier ou d'une concession minière sont assujettis pour leur opérations
minières sur le territoire de la République du SENEGAL, à l'impôt sur les sociétés tel que
prévu dans la loi portant Code général des Impôts.

8.5. Le bénéfice net passible de l'impôt direct visé à l'article 55 du code minier est
défini conformément aux dispositions du Code général des impôts et notamment en ses
articles 7 et suivant

Le bénéfice net est déterminé d'après le résultat d'ensemble des opérations de
toutes nature effectuées par l'entreprise ou la personne morale, y compris notamment les …
cessions d'élément quelconques de l'actif, soit en fin d'exploitation dans les conditions
prévues à l’article 181 du Code général des impôts, soit en cours d'exploitation.

Le bénéfice net est constitué par la différence entre les valeurs de l'actif net à la
clôture et l'ouverture de la période dont les résultats doivent servir de base à l'impôt,
diminuée des suppléments d’apports et augmentée des prélèvements effectués au cours
de cette même période par les associés. L’actif net s'entend de l'excédent vers des valeurs
d'actif sur le total formé au passif par les créances de tiers, les amortissements et les
provisions justifiées.

CV
En En nn Ans Ms nm nm ns nn ns ne

Li

|

(

à

u Ou

21

Le bénéfice est établi sous déduction de toutes charges remplissant les conditions
suivantes :

- être exposés dans l'intérêt direct de l'entreprise ou se rattacher à la gestion normale de la
société ;

- correspondre à une charge effective et être appuyées de justifications suffisantes ;
- se traduire par une diminution de l'actif net de la société ;

* - être comprise dans les charges de l'exercice au cours duquel ont été engagées. “
8.6. Le montant total des investissements de recherche que l'entreprise aura
effectué au jour de la constitution de la société d'exploitation, pourra être actualisé,
: conformément aux dispositions réglementaires en vigueur.

8.7. La convention visée aux articles 27 et 28 du Code minier définira les modalités
de prise en compte des dépenses de recherche.

71
“és
—, ns

O4 MA A4 A AA 04 NS nuA à

=.

»

)

a fl

es ES Ce ee Es
} | Li

nn
D

ARTICLE 9 : AVANTAGES ECONOMIQUES

9.1. L'Etat garantit à la société pendant la durée de la présente Convention,

conformément à la réglementation des changes à :

a) la libre conversion et le libre transfert des fonds destinés au règlement des dettes

en devises, y compris les intérêts, vis-à-vis des créanciers non sénégalais

b) la libre conversion et le libre transfert des dividendes distribués aux associés non
sénégalais et de toutes sommes affectées à l'amortissement des financements obtenus

“auprès des bailleurs

c) la libre conversion et le libre transfert des bénéfices et sommes provenant de la

liquidation d'actifs.

d) la libre conversion et le libre transfert à l'étranger des économies du personnel

expatrié.

9.2. Pour les travaux de Recherche, SENEGAL - MINES sera libre après
approbation du Ministre chargé des Mines, de transférer hors du Sénégal tout échantillon
prélevé au cours de ses richerches afin de les faire analyser et/ou traiter, y compris des
échantillons volumineux destinés à des études conformément à l'Article 22 du Code Minier.

ARTICLE 10 : GARANTIES ADMINISTRATIVES, MINIERES ET
FONCIERES

10.1. En franchise de tout impôt, taxe, redevance ou droits autre que ceux précisés
dans la présente Convention, l'Etat garantit à SENEGAL - MINES , l'occupation et

ns Am

»

MA MA A4 MA MA MA NA =

23

l'utilisation de tous terrains nécessaires à la mise en oeuvre du Permis de Recherche
accordé dans le cadre de la présente Convention.

10.2. A la demande et à la charge de SENEGAL - MINES , l'Etat pourra accorder le
cas échéant l'autorisation de déplacer et de réinstaller éventuellement les occupants dont
la présence sur lesdits terrains entraverait la mise en oeuvre du Permis de Recherche ainsi
que les travaux d'analyse

10.3. SENEGAL - MINES sera cependant tenue de payer une indemnité calculée
sur la base de l'utilisation actuelle desdits terrains sans tenir compte d'aucune valeur
‘minière éventuelle aux personnes déplacées. Mais elle sera tenue de payer une juste et
équitable indemnisation audits habitants, de même pour toute privation de jouissance ou
dommages que ses activités pourraient occasionner aux tenants des titres fonciers, des
titres d'occupation, des droits coutumiers ou tous les bénéficiaires des droits quelconques

conformément à la législation en vigueur.

10.4. SENEGAL - MINES aura le droit, à ses frais, de couper les bois nécessaires à
ses travaux et de prendre et utiliser lesdits bois, la terre, les pierres, sable, graviers,
calcaire, pierre à plâtre et les chutes d'eau et tous autres matériaux et éléments qui
seraient nécessaires à [a réalisation des objectifs de la présente Convention,
conformément à la législation en vigueur.

10.5. Le code Minier en vigueur au Sénégal à la date de la signature de la présente
Convention régira les titres miniers accordés à SENEGAL - MINES pendant toute la durée

de la présente Convention.

10.6. Pendant la durée de la présente Convention, SENEGAL - MINES est
autorisée, conformément à la législation en vigueur, à :

P

DA NM Ds 4

L=)

4% 4

à 4

\

24

a) construire dans le périmètre de son permis et exploiter des laboratoires, mobiles
ou fixes d'analyse d'échantillons, une ou plusieurs pistes d'atterrissage, des installations de
télécommunication, des installations pour le logement des agents, et à disposer de
fréquences qui conviennent pour la liaison par radio et par autres systèmes de

télécommunications, et ceci à longue portée et sur le plan local ;
b) utiliser un ou plusieurs avions dans la conduite des travaux ;

c) tenir en réserve importante tous combustibles, huiles, graisses, produits chimiques,
explosifs, produits pétroliers et produits alimentaires considérés comme nécessaires par la

‘société SENEGAL - MINES aux travaux de prospection, exploration, analyse et laboratoire;

d) acquérir au prix courant toute propriété immobilière jugée nécessaire par la
société SENEGAL - MINES aux travaux de prospection, exploitations et analyses , y
compris celle nécessaire pour la construction des habitations et bureaux ;

e) établir et exploiter tout système de sécurité jugé nécessaire.

ARTICLE 11 : AUTRES DROITS ET AVANTAGES ACCORDES A
SENEGAL - MINES

11.1. Au cas où SENEGAL - MINES désirerait continuer les Travaux de Recherche
sur certaines zones libérées du périmètre de permis en cours de sa validité, elle pourra
solliciter dans les conditions définies au code Minier un nouveau permis pour ces zones, à
condition pour la société SENEGAL - MINES d'avoir exécuté tous les engagements
souscrits dans le cadre de la présente convention. Elle devra joindre à sa demande un
programme détaillé des travaux envisagés pour la période du nouveau permis, ainsi qu'un
engagement des dépenses relatives à ces zones

11.2. Si, au cours des travaux de Recherche dans le périmètre du permis SENEGAL
- MINES découvrait des indices des substances minérales autres que celles définies à
l'Article 3.12. de la présente convention, elle devra informer sans délai le Ministre chargé
des Mines. Cette information devra être accompagnée d'un rapport exposant, pour autant
que possible, la nature des substances ainsi découvertes, ainsi que toutes autres
informations utiles permettant d'apprécier la découverte.

11.3. Au cas où SENEGAL - MINES désirerait obtenir un titre de recherches
desdites substances, les parties entreront en négociations pour définir les termes et les
‘conditions d'une convention appropriée permettant la recherche et éventuellement
l'exploitation économique de ces substances .

TITRE Ill : DE LA PHASE D'EXPLOITATION

ARTICLE 12: DELI)RANCE DU PERMIS D'EXPLOITATION ET DE LA
CONCESSION MINIERE.

12.1. Le permis d'exploitation ou la concession Minière confère à SENEGAL -
MINES , dans les limites de leur périmètre et indéfiniment en profondeur, le droit exclusif de
prospection, de recherche, d'exploitation et de libre disposition des substances minérales
comme définis dans la présente convention. Toute découverte d'un gisement
commercialement exploitable, par SENEGAL - MINES lui confère le droit exclusif en cas de
demande avant expiration du permis de Recherche, à l'octroi d'un permis d'exploitation ôu
d'une concession minière portant sur le périmètre de la découverte commerciale.

12.2. Lorsque sur la base des données recueillies pendant les travaux de

Recherche, SENEGAL - MINES juge qu'il y a à l'intérieur du périmètre du permis octroyé
NN
CN

un gîte de minerai en quantité et qualité suffisantes pour une exploitation industrielle,
SENEGAL - MINES établira une étude de faisabilité sur ce gîte et la soumettra au Ministre
chargé des Mines.

12.3. Dès que l'existence d'un gisement commercialement exploitable est établie,
SENEGAL - MINES est tenue de demander un permis d'exploitation ou une concession
minière.

12.4. Si SENEGAL - MINES décide de passer à l'exploitation sur la base de l'étude
soumise au Ministre chargé des Mines elle formulera à cet effet et conformément aux
“dispositions du Code Minier, une demande de permis d'exploitation ou de concession
minière.

12.5. Le permis d'exploitation est délivré par décret pris sur proposition du Ministre
chargé des Mines après enquête publique destinée à évaluer les conséquences de
l'exploitation sur l'environnement et sur les populations concernées et après avis du
Conseil Général des Mines .Il constitue un. droit d'occupation d'une parcelle du domaine -
national et de libre disposition des substances minérales pour lesquelles il a été attribué.
Préalablement à l'attribution du permis d'Exploitation, la convention passée en application
de l'Article 18 du code Minier doit être revisée pour tenir compte des données propres à
l'exploitation. La nouvelle convention précise alors les droits et obligations de l'Etat et de
SENEGAL - MINES pendant toute la durée du permis d'exploitation et de ses
renouvellements. &

12.6. Le permis d'exploitation est valable cinq (5) ans et peut être renouvelé dans
les mêmes formes trois fois pour une période de cinq (5) ans chaque fois. Ce
renouvellement est de droit si SENEGAL - MINES a rempli les obligations définies par le
code Minier.

N
WA
À

{
Î
£
[

AA NA MA À v=

La]

on:

en

Toutefois, la validité du permis d'exploitation peut être prolongée, selon les
conditions prévues par le code Minier, si SENEGAL - MINES justifie qu'une production
commerciale est encore possible à l'expiration de la période initiale du permis et de ses
renouvellements.

12.7. La concession minière est accordée par décret pris sur le rapport du ministre
chargé des Mines, après enquête publique et avis du Conseil Général des Mines.
L'enquête publique comporte une étude d'impact destinée à évaluer les conséquences de
l'exploitation et des activités annexes pour l'environnement et pour les populations.
Ce décret vaut déclaration d'utilité publique pour l'exécution des travaux entrant dans le

‘cadre de la concession.

La concession est accordée pour une durée de vingt cinq (25) ans .

- Elle constitue un accord réel immobilier, distinct de la propriété du: sol enregistré
comme tel et susceptible d'hypothèque. Préalablement à l'attribution de la concession
minière, la convention pas"%e en application de l'Article 18 du Code Minier doit être révisée
pour tenir compte des données propres à l'exploitation. La nouvelle convention précise
alors les droits et obligations de l'état et de SENEGAL - MINES pendant toute la durée de
la concession Minière. ÿ

12.8. L'Etat s'engage à délivrer dans les meilleurs délais après réception de cette
demande, le Permis d'Exploitation ou la Concession Minière sollicité par SENEGAL -
MINES .
BAS DS PS RS ES um

à M2 DAS BA

“

4

28

ARTICLE 13 : EXPLOITATION CONJOINTE

13.1. L'Etat détiendra d'office à titre gratuit une participation de quinze (15) pour
cent du capital social de la société d'exploitation que la société SENEGAL - MINES
s'engage à lui céder sans aucune obligation financière à la charge de l'Etat. Au cas ou
SENEGAL MINES passe à la phase exploitation, les mêmes dispositions restent.

13.2. Les parties conviennent d'affecter les revenus :
a) d'abord au remboursement des prêts contractés par la société créée à cet effet ;

b) ensuite au remboursement des prêts apportés par a société et ses bailleurs de
fonds dans le cadre du financement des opérations de recherche pour le montant réel
affecté aux Travaux de Recherche.

ARTICLE 14 : DISPOSITIONS FISCALES ET DOUANIÈRES

14.1. Outre les droits fixes, les taxes superficiaires et la redevance ad valorem, la
société SENEGAL - MINES est également assujettie pour ses opérations minières sur le
territoire de la République du Sénégal, à l'impôt sur les sociétés tel que prévu dans la loi
portant Code Général des Impôts.

14.2. La société SENEGAL - MINES sera assujettie à une redevance ad-valorem en

phase d'exploitation au taux de 2% ”
BA PA DA TA un or

EP

NA NA A

4

4

ARTICLE 15 : ENGAGEMENT DE L'ÉTAT

15.1. L'Etat s'engage à garantir à la société SENEGAL - MINES la stabilité des

avantages économiques et financiers et des conditions fiscales et douanières prévues

dans a présente Convention, pendant toute sa durée d'exécution. Toutes dispositions plus

favorables qui seraient prises après la date de signature de la présente Convention seront
étendues de plein droit à la société SENEGAL - MINES sauf renonciation expresse de leur

part.

15.2. L'Etat s'engage à n'édicter à l'égard de la société SENEGAL - MINES et la

société d'exploitation ainsi qu'à l'égard de leur personnel aucune mesure en matière de

législation sociale ou autre qui puisse être considérée comme discriminatoire par rapport à

celles qui SET imposées à des entreprises exerçant une activité similaire au Sénégal.

15.3. L'Etat s'engage à faciliter l'obtention des autorisations et permis requis pour le
personnel expatrié et notamment les visas d'entrée Gi de sortie, le permis de travail et de

séjour. 3

15.4. L'Etat accordera à SENEGAL - MINES et à la société d'exploitation les
autorisations nécessaires pour permettre au personnel d'effectuer des heures
supplémentaires, travailler la nuit ou les jours habituellement chômés et fériés en

République du Sénégal.

15.5. Pendant toute la période d'exploitation, l'Etat garantira à SENEGAL - MINES”,
à la société d'exploitation les droits et garanties définies à l'Article 9 de la présente

Convention.

Da
D

.
30

ARTICLE 16 : ENGAGEMENT DE LA SOCIETE SENEGAL - MINES

46.1. SENEGAL - MINES peut faire appel au personnel expatrié indispensable à la

conduite efficace des travaux, mais s'engage à accorder la préférence au personnel

sénégalais à qualification égale.

16.2. SENEGAL - MINES s'engage à :

a) mettre en oeuvre un programme de formation et de promotion du personnel
sénégalais ;

b) sur la base d'un accord constaté par Un protocole qui sera signé entre la société
SENEGAL - MINES et le Ministère chargé des Mines, Ja société SENEGAL - MINES peut
rectement la formation et le perfectionnement des sénégalais chargés

prendre en charge di
ecteur minier au Sénégal ;

de la gestion et du développement du S

ts sanitaires et les règlements du travail

c) respecter la législation et les règlement
les de travail, au régime des rémunérations, à la

relatifs notamment aux conditions général
s, AUX

prévention et à la réparation des accidents du travail et des maladies professionnelle:

licenciements ainsi qu'aux syndicats et aux associations professionnelles.

46.3. SENEGAL - MINES s'engage pour tous achats d'équipements, fourniture de

service, à consulter les entreprises sénégalaises et à procéder à
une comparaison de leurs propositions à celles des entreprises étrangères. Lorsque Pour
jes mêmes qualités, conditions, délais, garantie et sécurité, les prix proposés par les
s sénégalaises sont supérieurs de plus de 10% aux prix des équipements, biens
ES pourra s'adresser aux entreprises

biens ou prestation de

entreprise:

et services d'origine étrangère, SENEGAL - MIN

ait

31
#$
étrangères. La comparaison entre les prix proposés par les entreprises étrangères

s'effectue en tenant compte des mesures d' exonération douanière prévues par la présente

convention.

46.4 SENEGAL - MINES s'engage :
a) à contribuer à la réalisation ou le cas échéant à l'amélioration ou l'extension

d'infrastructures sanitaires et scolaires dans le Périmètre du Permis et correspondant aux

besoins des travailleurs et de leurs familles ;

b) à contribuer à l'organisation sur le plan local d'installation de loisirs pour le

personnel.

46.5. SENEGAL - MINES s'engage à fournir à l'Etat un bilan détaillé de la valeur

des ventes des produits ainsi que les .écrits, document
es à la vente de production de

s et pièces permettant une

vérification de la sincérité des écritures comptables relativ

l'année écoulée.

46.6. SENEGAL - MINES s'engage, à respecter en toutes circonstances les normes
jon, de génie civil, de travaux

en cours en usage au Sénégal en matière de constructi

miniers, de sécurité, d'hygiène et de salubrité.

46.7. Au cours des activités de recherches s'il venait à être mis à jour des éléments

du Patrimoine Culturel National, biens meubles ou immeubles, SENEGAL - MINES

s'engage à ne pas déplacer ces objets, et à informer sans délai les autorités

administratives. SENEGAS - MINES s'engagent dans les limites raisonnables à participer

ux frais de transfert des objets découverts.
32

TITRE IV : DISPOSITIONS DIVERSES

TITRE IV : DISPOSER

ARTICLE 17 : PROTECTION DE L'ENVIRONNEMENT

17.1. SENEGAL - MINES s'engage :

‘ a) à préserver, pendant toute la durée de la Convention, l'Environnement et les

infrastructures publiques affectées à leur usage ;

b) à réparer tout dommage causé à l'environnement et aux infrastructures au delà -

de l'usage normal ;

c) à se conformer en tout point à la législation en vigueur relative aux déchets
dangereux et notamment à la Convention de Bâle relative aux déchets toxiques.

47.2. SENEGAL - MINES s'engage, au fur et à mesure de l'évolution des Travaux
de Recherche et d'Exploitation, à remblayer les terrains excavés de façon à les rendre
utilisables à nouveau pour les activités agro-pastorales et à participer à la restauration du

couvert végétal selon les modalités déterminées par la législation en vigueur.

ARTICLE 18 : CESSION-SUBSTITUTION

JA.
38

48.1. SENEGAL - MINES, peut céder librement tout ou une partie de ses droits et
obligations à une société affiliée ou associée après autorisation du Ministre chargé des
Mines. Cependant, vis-à-vis de l'Etat, SENEGAL - MINES restera entièrement responsable

de l'exécution des obligations transmises à la société affiliée.

418.2. L'une quelconque des parties pourra, avec l'accord préalable écrit de l'autre,
qui ne sera pas refusé sans juste motif, céder à d'autres personnes morales techniquement
et financièrement qualifiées tout ou une partie des droits et obligations acquis en vertu de
la présente Convention y compris ceux détenus dans une société d'exploitation ainsi que le
Permis de Recherche et d'Exploitation. Une partie ne peut sinon pour des raisons valables
‘et légitimes, refuser son consentement à un acheteur de bonne foi et bon renom. Toutefois
en cas de cession par SENEGAL - MINES de tout ou partie de ses droits à des tiers, l'Etat
bénéficiera d'un droit de préférence, pour acquérir les droits de SENEGAL - MINES ;'ce
droit devra être exercé dans les soixante (60) jours.

ARTICLE 19 : EXPROPRIATION
49.1. L'Etat s'engage à ne pas exproprier SENEGAL - MINES , ou la société
d'exploitation, leurs sociétés associées ou affiliées et sous-traitante, ni confisquer aucune

machine ou propriétés et alcun équipement ou autre bien de n'importe quelle sorte.

ARTICLE 20 : MODIFICATIONS ,

ARTICLE 20 : MORE

20.1. La présente Convention peut être modifiée par voie d'avenants, avec l'accord

des Parties.

34

20.2. La partie qui prend l'initiative de la modification saisit l'autre d'un projet à cet

effet. Lorsque la modification est acceptée, elle fait l'objet d'un avenant annexé à la

présente Convention.

ARTICLE 21 : FORCE MAJEURE

ke 21.1. Aux termes de la présente Convention doivent être entendus comme cas de

ments imprévisibles et indépendants de la volonté d'une partie,
inondations, grèves, émeutes,

force majeure, tous événe
tels que tremblement de terre, pluies torrentielles et
vils, sabotages, actes de guerre ou conditions imputables à la
interprétation la

insurrections, troubles ci
guerre. L'intention des parties est que le terme de force majeure reçoive l'

plus conforme aux principes et usages du droit international."

21.2. Lorsque l'une des parties est dans l'impossibilité d'exécuter ses obligations

contractuelles, à l'exception des paiements dont elle sera redevable, ou ne peut les

exécuter dans les délais en raison d'un cas de force majeure, l'inexécution ou le retard ne

sera considéré comme une violation de la présente Convention, à condition toutefois, que

le cas de force majeure invoqué soit la cause de l'empêchement ou du retard. II peut être

fait appel à un arbitre qui sera choisi d'accord-partie pour déterminer notamment le
caractère de l'empêchement invoqué et ses effets sur les obligations contractuelles de la
partie intéressée. :

21.3. Lorsqu'une partie estime qu'elle se trouve empêchée de remplir l'une
quelconque de ses obligations en raison d'un cas de force majeure, elle doit
immédiatement notifier à l'autre partie cet empêchement et en indiquer les raisons. Elle doit

Las

prendre également toute

reprise normale de l'e:

w
ei]

s les dispositions utiles pour assurer dans les plus brefs délais, la
xécution des obligations affectées aussi rapidement que possible

suivant la cessation de l'événement constituant le cas de force majeure.

21.4. Si, par suite d'un cas de force majeure, l'exécution de l'une des obligations de

retardée, la durée du retard en résultant augmentée du délai qui

la Convention était
rd serait

ssaire à la réparation de tout dommage causé par ledit retai

pourrait être néce:
obligation.

ajoutée au délai octroyé aux termes de la Convention pour l'exécution de ladite

Cette disposition s'applique à la durée du titre minier.

ARTICLE 22: RAPPORTS, COMPTES-RENDUS ET INSPECTIONS

22.1. Pendant la durée de la présente Convention, SENEGAL - MINES ou la société

d'exploitation, chacune en ce qui la concerne, s'engage :

a) à ouvrir ses chantiers à l'inspection des services compétents de l'Etat;

b) à tenir au Sénégal une comptabilité sincère et détaillée de ses opérations

accompagnée des pièces justificatives permettant d'en vérifier l'exactitude selon le plan
comptable sénégalais ;
c) à ouvrir à l'inspection des organes habilités de l'Etat, ladite comptabilité ainsi que

tous comptes ou écritures se trouvant à l'étranger et se rapportant à ses opérations au

Sénégal.

s ainsi recueillies ne pourront être communiquées à des tiers

22.2. Les information
écrit préalable de SENEGAL - MINES ou de la société

que, sur le consentement
d'exploitation qui ne saurait être refusé sans motif sérieux.

ARTICLE 23 : SANCTIONS ET PENALITES

231. Les sanctions et pénalités applicables dans le cadre de la présente
on sont celles prévues par les textes législatifs et réglementaires régissant
entrée en vigueur de la présente Convention.

Conventi
l'activité minière au Sénégal, à la date d'

RTICLE 24 : ENTREE EN VIGUEUR

“ ARTICLE 24 : ENTREE EN VIGUEUR

241. La présente Convention entrera en vigueur, après sa signature par les deux

Parties.
ARTICLE 25 : DUREE

25.1. La présente Convention est conclue pour toute la durée du Permis de

Recherche et d'exploitation.

25.2. La présente Convention prend fin, avant son terme, dans les cas suivants :

a) par accord écrit des Parties ;

b) en cas de renonciation totale par SENEGAL - MINES à son Permis de”
Recherche, ou annulation de celui-ci conformément aux dispositions du Code Minier,

applicables à la date d'entrée en vigueur de la présente Convention ;

=,
37

r SENEGAL - MINES ou la société d'exploitation, de

c) en cas de dépôt de bilan pa
des procédures collectives similaires de

règlement judiciaire, de liquidation de biens ou

SENEGAL - MINES.

ARTICLE 26 : ARBITRAGE

26.1. Les parties s'engagent à régler leurs différends à l'amiable

26.2. Tous différends résultant de l'interprétation où de l'application de la présente

convention seront réglés par les juridictions sénégalaises compétentes conformément aux

ois et règlements de la République du Sénégal.

onne physique où morale étrangère et la

lique du Sénégal, relatifs à l'application de la présente convention sont réglés

net d'arbitrage découlant :

Toutefois, les différends entre une pers

Républ
conformément à une procédure de conciliatio!

_ soit d'un commun accord entre les parties ;

- soit de la convention pour le règlement des d
s ou le Centre Intemational de Règlement des

ifférends relatifs aux investissements

entre Etats et ressortissants d'autres Etat
différends relatifs aux investissements (CIRDI).

Toutefois, le droit applicable sera toujours le droit sénégalais.

5 ss

26.3. L'introduction d'un recours aux arbitrages entraîne toute suspension du litige.

es de leurs autres obligations aux termes de la

En revanche, l'exécution par les parti

présente convention ne sera pas suspendue durant la période d'arbitrage.

26.4. Les débats ainsi que les décisions seront en français

4

T as Ma£

38

La loi de référence sera la loi sénégalaise.

26.5. Les différends touchant exclusivement les aspects techniques seront soumis à

un expert indépendant choisi conjointement par les parties. Cet expert sera de nationalité
autre que celle des parties":

26.6. La décision de l'expert reconnu devra intervenir dans les trente (30) jours qui
suivent sa désignation ; cette décision est définitive et sans appel.

Fe]

29
ARTICLE 27 : NOTIFICATION

Les adresses ci-dessous sont spécifiées aux fins d'application de la présente

Convention :
Direction des Mines et de la Géologie
122 bis, Avenue André PEYTAVIN
BP 1238 Dakar / Sénégal
Fax 00221-225594
: Télex 00221-61149 MEMI

Téléphone : 00221-320725-30

ARTICLE 28 : LANGUE DU CONTRAT ET SYSTÈME DE MESURE

28.1. La présente Convention est rédigée en langue française. Tous rapports ou
autres documents établis ou à établir en application de là présente Convention doivent être

rédigée en langue française.

28.2. Le système de mesure applicable dans les stipulations concernées de la

présente Convention est le système métrique.

]

Fÿ.

En foi de quoi, les Parties ont signé la présente Convention à DAKAR, République

du Sénégal, le : Ü? FE, 1997

Pour SENEGAL-MINES

L'Administrateu) Source Ds
LS A
CHEIKH DEMBA KAN RTS

40

Pour le Gouvernement de la

République du Sénégal

Le Ministre de l'Economie,

des Finances et du Plan. 4

M

